Title: To George Washington from Jonathan Mifflin, Jr., 3 October 1777
From: Mifflin, Jonathan Jr.
To: Washington, George



Sir
Trenton [N.J.] 3rd Octor 1777

I am happy to inform you that the Removal of the Stores is now in a very good Train—There are remaining about 80 Loads of Arms unfit for Service, belonging to the States, 20 Loads the Property of the State of Pennsylvania, 30 Loads fixed Amunition, 80 Loads of Rum, Rice & Salted Provision; the Commy has besides 3000 Barrells Herrings Flour & Indian Meal—The Stores in the Qr Mr Genl Department are removed except some Tent Poles, Hand & wheel Barrows, the Artificiers Tools & other lumbering Articles will amount to 150 Loads—The Cloathier Genl has sent all his Stores to Lancaster—On my Arrival at this Place I was greatly distressed for Want of Men to impress Teams there being no Troops here either Continental or Militia to procure

that Assistance from the Country which the relaxed State of the Civil Authority especially in Pennsylvania could not afford I was therefore obliged to detain Col. Flowers Artificers & a Company of Masons whom I have employed in impressing Teams, & loading them.
This Day Major Vancleve with 100 of the Jersey Militia came here by Order of Govr Livingston—The Waggons from Easton are now Returning & with those coming in from the Country I expect to have every thing removed by Sunday Night.
The Naval Comittee at Borden town have taken Charge of the Stores belonging to the Marine Department.
Capt. Charles Biddle with 3 small armed Vessells lies off Borden Town the Frigates commanded by Caps. Barry & Reed are at White Hill 2 Miles lower down the River at which Place I am informed they propose mounting some Cannon—A heavy firing has been heard this Morning supposed to be at Fort Mifflin. I am Your Excellencys most obdt hbl. Servt

J. Mifflin ⟨Jr.⟩ D. Q. M. G.

